DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2020 has been entered.
Claims 4-8 remain withdrawn without traverse, see reply filed 7/19/2019, newly added claim 9 withdrawn in dependency to withdrawn claim 4.
 	Accordingly claims 1-3 remain pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 discloses regarding the first course of translational movement (emphasis added) “where a length of the first course of translational movement, and therefore a subsequent volume of the closed infusion chamber, is configured to be adjustable, as desired, based upon variable factors including at least a desired precompression force on a load of coffee grounds in the infusion chamber” (lines 8-13).
However no disclosure of a variable precompression  force in regards to the first course of translation movement is found in the specifications, while the specifications does disclose a set distance of the travel of the first course of translation movement “the first course of translational movement is of a preset length that remains fixed for each infusion cycle.” (page 9), no support directly relating to a quantifiable or “desired” amount of pressure is enabled from the specifications. 
	Claim 1 additionally discloses in regards to the second course of translation movement (emphasis added) “said infusion chamber together with said ejection piston housed therein, or only said ejection piston, is configured to be adjustable, as desired, based upon variable factors including at least a desired compression, or squeezing, force on the load of spent coffee grounds in the infusion chamber”, while the specifications do disclose a variable travel of the second course of translation movement “ The second course of translation movement can instead be variable, as it is influenced by external variables such as the amount constituting the load of loose coffee grounds.” (page 9), the specifications do not disclose adjustability based on a desired compression or squeezing force to the load of coffee grounds.
	At most it appears that the specifications are supporting of an un-quantified pressure change of the grounds resulting from the volume change of the infuser holding the grounds, emphasis added “the second course of translation movement can instead be variable”… “in particular, an actuator (unillustrated) for activating a microswitch (unillustrated) conveniently arranged in a fixed position and serving for generating a signal marking the end of the second course of translational movement of the infusing unit 3)” (page 9), however the specifications do not support a desired level of compression or squeezing force being an input variable, as the level of compression or squeezing force would be an un-quantified side effects of the variable displacement of the infusion unit. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Corti (US 2014/0150664) in view of De Longhi (US 2014/0373724).

Regarding claim 1,  Corti discloses (Fig-4) a coffee machine characterized in that it comprises a controller (controller of “electronic control program” [0042]), a boiler (5) for heating a flow of infusion water (via infusion chamber supply line 6), a infusion unit (13) that comprises an open infusion chamber (21) connected to a dispensing line (9) for dispensing the coffee infusion and an ejection piston (19) slidably supported in the infusion chamber (see piston seals 51 against interior wall of infusion unit 13), a supply line (6) for supplying said flow of infusion water to the infusion unit, a closing piston (23) that is engageable for closure of the infusion chamber (closing piston starts outside of infusion unit for lading coffee grounds 22 “compression piston 23 is set to an initial operating position (not shown) outside seat 21 loaded beforehand with a measure 22” [0040]), said controller being programmed to subject said infusion unit, prior to execution of the infusion process, for closure of the infusion chamber by the closing piston (piston 23 may be programmed to vary depth of insertion within infusion unit to include a depth less or more than volume of grounds 22 (emphasis added) “next, compression piston 23 is moved along axis 25 and inserted a distance, which is adjustable on the basis of an electronic control program, inside seat 21 to define a brewing chamber 24 of adjustable volume, normally greater than the volume of measure 22” [0042], piston 23 may also further compress grounds 22 to a given pressure “measure 22 is loaded, brewing chamber 24 is closed by compression piston exert a given pressure on measure 22.” [0050]), 
where a length of the first course of translational movement, and therefore a subsequent volume of the closed infusion chamber, is configured to be adjustable, as desired, based upon variable factors including at least a desired precompression force on a load of coffee grounds in the infusion chamber (compression piston may impart no or minimal compression of grounds when making fresh-brew coffee “compression piston 23 is moved along axis 25 and inserted a distance, which is adjustable on the basis of an electronic control program, inside seat 21 to define a brewing chamber 24 of adjustable volume, normally greater than the volume of measure 22” [0042] or alternatively may exert a given pressure to the grounds “measure 22 is loaded, brewing chamber 24 is closed by compression piston 23, and solenoid valves 10 and 12 are set in the same way as for making FB coffee, the only difference being that compression piston 23 is advanced to bring head 27 into contact with measure 22; to compress spring 28 so the free edge of lateral wall 48 of head 27 comes to rest against annular shoulder 33, i.e. head 27 is set to the withdrawn position; and to exert a given pressure on measure 22.” [0050]), and 
subject said infusion chamber together with said ejection piston housed therein, or only said ejection piston, following execution of the infusion process, to a second course of translational movement in the same direction as the first course of a load of spent coffee grounds against the closing piston and the drainage of the liquid contained therein (further advancement of compression piston relative to ejection piston provides removal of liquid from grounds ”compression piston 23 is advanced further to bring head 27 into contact with measure 22; to compress spring 28 so the free edge of lateral wall 48 of head 27 comes to rest against annular shoulder 33, i.e. head 27 is set to the withdrawn position; and to compress measure 22 so as to ‘squeeze’ it into a substantially dry tablet.” [0046]), wherein a length of the second course of translational movement, and therefore a subsequent volume of the closed infusion chamber, and a degree to which the length of the second course of translational movement involves said infusion chamber together with said ejection piston housed therein, or only said ejection piston (ejection piston 19 within infusion chamber 21, see figure 4), is configured to be adjustable, as desired, based upon variable factors including at least a desired compression, or squeezing, force on the load of spent coffee grounds in the infusion chamber (piston travel is adjustable as disclosed above at [0042], a desired adjustment includes removing liquids from spent coffee grounds “compression piston 23 is advanced further to bring head 27 into contact with measure 22; to compress spring 28 so the free edge of lateral wall 48 of head 27 comes to rest against annular shoulder 33, i.e. head 27 is set to the withdrawn position; and to compress measure 22 so as to ‘squeeze’ it into a substantially dry tablet.” [0046]), where the length of the second course of translational -2-139515.00149/123102497v.1DOCKET NO.: 139515-00149PATENT Office Action Dated: August 13, 2020movement is provided by the control of the driving motor of the infusion unit (adjustable electronically motored means for the movement of the compression piston relative to the infusion unit and ejection piston “compression piston 23 is moved 
Corti is silent regarding the relative movement between closing piston and the infusion unit being a movement of the infusion unit in a first course of translational movement and where the length of the first course of translational movement is provided by a control of a driving motor of the infusion unit.
However De Longhi teaches (Fig-4-5-6-11) the infusion unit being movable in a first course of translational movement (via gear motor 18 driving worm gear 17 in connection to carriage 11 of infusion chamber 4, see [0040] in view of figures 4 and 6) and where the length of the first course of translational movement is provided by a control of a driving motor of the infusion unit (motor 18 provides movement of infusion chamber 4 relative to closing piston 3 “In particular, the carriage 11 is supported in an oscillating manner by a pin 15, which, in turn, is supported by a cursor 16 internally exhibiting a female screw 31 engaged with a worm screw 17 that is oriented in the direction of the axis of the closing piston 3 and movable by a gear motor 18” [0037]).
The advantage of wherein the infusion unit is movable in a first course of translational movement and where the length of the first course of translational movement is provided by a control of a driving motor of the infusion unit, is to provide positioning of the infusion unit in an openly accessible manner for loading grounds (see figures 5 and 11 tilting infusion cylinder 2 away from axis of closing piston 3, “The infusion cylinder 2 is subjectable to reversible rotational-translational travel between a position for loading a load of coffee 30, in which it is disengaged from the closing piston 3 and has the axis inclined relative to the axis of the closing piston 3” [0018]). 


	Regarding claim 2, Corti as modified by De Longhi above discloses the coffee machine according to claim 1, Corti as modified is silent regarding characterized in that said infusion unit is supported in a releasable manner by a carriage having a linkage for activating the ejection piston interacting with a cam control means that is supported by a containment body of the infusion unit.
However De Longhi discloses the infusion unit (2) is supported in a releasable manner (“The infusion cylinder 2 can be removably secured in a known manner to a carriage 11” [0035]) by a carriage (11) having a linkage (32) for activating the ejection piston (“oscillating rocker 32 having a first arm 33 provided with a member for driving the ejection piston 5” [0042]) interacting with a cam control means (36 of linkage 32 in contact with guides 47, 37, 44 [0042-0055], see figures 5 to 13) that is supported by a containment body (“The shell 9, and particularly the half-part 9b thereof, has a guide for the engaging pin 36” [0053]) of the infusion unit.
The advantage of the infusion unit being supported in a releasable manner by a carriage having a linkage for activating the ejection piston interacting with a cam control means that is supported by a containment body of the infusion unit, is to provide attachment and operating means of the ejection piston within the swiveling infusion unit 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Corti further with De Longhi, by modifying the ejection piston system of Corti with the swiveling with infusion chamber ejection means of De Longhi, to provide the infusion unit in an accessible manner for loading grounds while retaining an ejection system therein. 

	Regarding claim 3, Corti as modified by De Longhi discloses The coffee machine according to claim 2, Corti is silent regarding characterized in that said containment body has a window for extraction of the infusion unit.
	However De Longhi discloses that the containment body (9) has a window (20) for extraction of the infusion unit (“a window 20 through which the infusion cylinder 2 can be extracted from the compartment 13” [0036]).
	The advantage of a window for extraction of the infusion unit, is to provide accessibility to the infusion unit outside of the confinement of the containment body. “The infusion cylinder 2 can be removably secured in a known manner to a carriage 11, which is translatable in the direction of the axis of the closing piston 3. The shell 9 is preferably, but not necessarily, provided in particular in the half-part 9 a thereof, with a window 20 through which the infusion cylinder 2 can be extracted from the compartment 13” [0035-0036]. 
.

Response to Arguments
Applicant's arguments filed 10/12/2021have been fully considered but they are not persuasive or have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant firstly argues (page 1-2) “According to the presently claimed invention, the infusion unit makes a first course of translational movement prior to execution of the infusion process for closure of the infusion chamber, and a second course of translational movement in the same direction after execution of the infusion process for squeezing the load of spent coffee grounds. 
In the claimed invention, the controller can be programmed to determine a length of both the first and the second course of translational movement to consider variable factors including both the desired entity of the precompression force on the load of fresh coffee grounds and the desired entity of the squeezing force on the load of spent coffee grounds. 

In the Action, the Office characterizes the claimed invention as lacking inventive step, as unpatentable over De'Longhi (US 2014/0373724) in view of Sampaoli (US 2010/0236418). De'Longhi (US 2014/0373724), as admitted in the Action, is completely silent about an infusion unit subjected to two (2) courses of translational movement in the same direction”. 
However Examiner respectfully disagrees as the newly cited reference Corti teaches a programmable displacement of the closing piston relative to the infusion chamber with grounds 22 therein ‘compression piston 23 is moved along axis 25 and inserted a distance, which is adjustable on the basis of an electronic control program’ [0042] and further the compression force may be a set value for alternative drink types ‘the only difference being that compression piston 23 is advanced to bring head 27 into contact with measure 22; to compress spring 28 so the free edge of lateral wall 48 of head 27 comes to rest against annular shoulder 33, i.e. head 27 is set to the withdrawn position; and to exert a given pressure on measure 22” [0050].
Therefore the rejection is maintained. 

Applicant secondly argues (page 1-4) “Regarding Sampaoli (US 2010/0236418), Applicant disagrees with the Office's characterization of the teachings and the relevance thereof. For example, the Office, considering Sampaoli, at pages 10 and 11 of the Action, cites paragraphs 22 and 23 of Sampaoli: 
The Applicant has observed that, when it is wished to produce a machine which, based on the above-mentioned technology, enables different types of coffee to be dispensed by using doses of powdered product of between 6 and 18 grams, once the cross-section of the infusion chamber is established it becomes necessary to make its length such as to contain the product up to the maximum quantity by adjusting the stroke of the connecting rod and crank. 
However, operating in this way it is possible to obtain the alignment of the connecting rod with the crank, in such a way as to maintain the axially aligned thrusts and avoid the occurrence of torque on the drive shaft which must be overcome by the motor itself in order to keep the chamber closed, only when the minimum quantity of ground product is used and the piston is in the position in which it is inserted farthest into the cylindrical chamber and positioned in proximity to the bottom thereof. For all other doses the rotational point of connection between the connecting rod and the crank must stop before bottom dead centre along the path of the connecting rod head. 
The Office states, regarding Sampaoli's teachings, that ‘the system may adjust stroke depending on quantity of grounds in order to reduce stress on the drive mechanism,’ and concludes that:

Applicant respectfully disagrees. Considering how precompression of grounds in the chamber 3 takes place in Sampaoli, Applicant concludes differently. In Sampaoli, the precompression force on grounds in the chamber 3, corresponding to the traction of the spring 44, is not dependent on a volume of the grounds and a position of the crank 21. 
It is true, in Sampaoli, that the volume of grounds affects the position of the rod 12 and the position of the crank 21, but the volume of grounds does not affect the traction of the spring 44, which remains at a fixed value. 
In Sampaoli, traction is an elastic force F defined by the product of the value of rigidity K of the spring 44, and the value of elongation X of the spring 44. Therefore, F=KX. Obviously, the rigidity K of the spring 44 has a fixed value. 
In addition, the elongation X of the spring 44 has a fixed value corresponding to the fixed stroke of the locating means 42 to disengage the optical sensor 40. Indeed, Sampaoli teaches to activate the motor 19 to pre-compress the grounds in the chamber 3 and to deactivate the motor 19 at the disengagement of the locating means 42 from the optical sensor 40. In other words, the precompression force of grounds in the chamber 3 does not depend on the absolute position of the crank 21 and the closing piston 8 - it depends only on the relative displacement, which has a fixed value, between the first and the second members 24, 25 of the rod 12 to cause the disengagement of the locating means 42 from the optical sensor 40. 

In Sampaoli, the greater the amount of grounds in the brewing chamber, the lesser is both the angle of rotation of the crank 21, and the downwards stroke of the closing piston 8 to get to the brewing position. However, the traction of the spring 44 (the precompression force on the grounds in the chamber 3), is not affected by the amount of grounds in the brewing chamber 3. 
In Sampaoli, the only way to vary the precompression force of grounds in the chamber 3 is to vary the traction of the spring 44. And, that would only be possible by disassembly of the spring 4, and replacement with another spring of different rigidity. 
Therefore, Sampaoli fails to teach how to adjust, at will, the entity of the precompression force on the load of fresh coffee grounds in the chamber. Therefore, Sampaoli fails to teach that a length of the first course of translational movement can be adjusted at will according to a desired entity of the precompression force on a load of fresh coffee grounds by control of the driving motor of the infusion unit”. 
However Examiner notes Sampaoli is no longer currently cited in the prior art while the newly cited prior art Corti teaches multiple coffee ground compressing factors to include programming variable displacement of the compression piston [0042] and further having a given pressure applied to coffee grounds [0050], as disclosed in above response to applicants first arguments.
Therefore the rejection is maintained.

Applicant thirdly argues (page 4-6) “Applicant now addresses how Sampaoli fails to teach the claimed inventions recitations regarding the squeezing of spent grounds in the chamber 3. In Sampaoli, during brewing, the second member 25 of rod 12 is stationary while the water pressure inside the closed infusion chamber 3 lifts the first member 24 of the rod 12 until the tooth 49 is blocked by the tooth sector 50 so that the traction of the spring 44 increases to some extent. After brewing, when water pressure is released, the squeezing force, in Sampaoli, is determined by the spring 44 that causes the first member 24 of the rod 12 to be lowered (see paragraph 85 of Sampaoli: ‘..the spring 44 therefore causes the first member 24 of the connecting rod 12 to be lowered with consequent squeezing of the exhausted grounds present in the chamber 3.’)’. In Sampaoli, the squeezing force cannot be adjusted at will, as it strictly depends on the elongation of the spring 44 at the end of brewing step. The elongation of the spring cannot be adjusted at will, in Sampaoli. 
Therefore, Sampaoli also fails to teach how to adjust, at will, the entity of the squeezing force on the load of spent coffee grounds; and therefore also fails to teach that the second course of translational movement can be adjusted at will according to a desired entity of a squeezing force on the load of spent coffee grounds by control of the driving motor of the infusion unit”. 
However Examiner notes Sampaoli is no longer currently cited in the prior art while the newly cited prior art Corti teaches multiple grounds compression factors of programming distance of the compression piston and through given pressure of springs as disclosed above in response to applicants first arguments, while currently cited prior art Corti discloses means of further travel between compression piston (23) relative to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Spencer H. Kirkwood/Examiner, Art Unit 3761                                                                                                                                                                                                        
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761